Citation Nr: 0814322	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, previously classified as manic 
depressive disorder and now classified as stress.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, previously classified as rash, psoriasis, 
fungal infection, onychomycosis, and tinea pedis, and now 
classified as subcutaneous tarda, to include as secondary to 
exposure to herbicides in service.  

4. Entitlement to service connection for a prostate disorder, 
to include as secondary to exposure to herbicides in service.  

5.  Entitlement to service connection for a disorder 
manifested by blood in the stool, to include as secondary to 
exposure to herbicides in service.  

6.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to herbicides 
in service.  

7.  Entitlement to service connection for peripheral 
neuropathy of the right and left upper and lower extremities, 
to include as secondary to exposure to herbicides in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.

For purposes of clarity, the issues of entitlement to service 
connection for peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, and 
left lower extremity have been combined as reflected on the 
title page of this decision.  

As will be explained, the Board is reopening the claim for 
service connection for PTSD based upon receipt of new and 
material evidence.  The Board will then remand this claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development and consideration 
before readjudicating it on the underlying merits.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.  


FINDINGS OF FACT

1.  In an unappealed rating decision in April 2001, the RO 
denied service connection for manic depressive disorder and 
PTSD.  

2.  As to the PTSD claim, evidence received since the April 
2001 rating decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  

3.  Evidence received since the April 2001 rating decision 
does not include any evidence that tends to relate an 
acquired psychiatric disorder, to include manic depressive 
disorder or stress, to the veteran's service.  

4.  The unappealed rating decision in April 2001 also denied 
service connection for skin disorders classified as rash, 
psoriasis, fungal infection, onychomycosis, and tinea pedis.  
These disorders were held to have first manifested years 
after service.  Appellant was notified and did not timely 
disagree therewith.

5.  Evidence received since the April 2001 rating decision 
does not include any evidence that tends to relate a skin 
disorder to the veteran's service, to include inservice 
herbicide exposure.  

6.  There is no competent evidence that the veteran has a 
chronic prostate disorder.  

7.  There is no competent evidence that the veteran has a 
chronic genitourinary disorder manifested by blood in the 
stool.  

8.  There is no competent evidence that the veteran has a 
chronic respiratory disorder.  

9.  There is no competent evidence that the veteran has 
peripheral neuropathy of the right and left upper or lower 
extremities.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking to establish service connection for an acquired 
psychiatric disorder, previously claimed as manic depressive 
disorder and now claimed as stress, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).  

3.  New and material evidence has not been received, and the 
claim seeking to establish service connection for a skin 
disorder, previously claimed as rash, psoriasis, fungal 
infection, onychomycosis and tinea pedis, now claimed as 
subcutaneous tarda, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

4.  Service connection for a chronic prostate disorder, to 
include as due to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

5.  Service connection for a chronic genitourinary disorder 
manifested by blood in the stools, to include as due to 
exposure to herbicides in service, is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  Service connection for a chronic respiratory prostate 
disorder, to include as due to exposure to herbicides in 
service, is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

7.  Service connection for peripheral neuropathy of the right 
and left upper and lower extremities, to include as due to 
exposure to herbicides in service, is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, and 
the need to remand that issue for additional information with 
regard to the merits of the case, no further discussion of 
VCAA compliance is needed.  

As to other claims on appeal, a December 2002 letter to the 
veteran from the RO specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

As to previously denied claims, in Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case regarding previously 
denied claims of an acquired psychiatric disorder and skin 
disorders, the veteran has been notified of the evidence and 
information necessary to reopen the claim and to establish 
entitlement to the underlying claim for benefit sought in the 
December 2002 VCAA letter mentioned above.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disabilities is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

PTSD

Background

Initially, the veteran was denied entitlement to service 
connection for PTSD in an unappealed rating decision, dated 
in April 2001, based on the RO's determination that the 
veteran did not present evidence of a verifiable stressor or 
a confirmed diagnosis of PTSD.  The evidence then of record 
included the service treatment records, a 2000 statement by 
the veteran regarding inservice stressors, and post service 
VA treatment records dated from 1997 through 2000.  The 
veteran's stressor statement reflected that he reported an 
inservice event in which his platoon gathered 3 weeks prior 
to graduation from boot camp to hear announcements relating 
to next duty stations for each recruit.  He recalled that the 
environment was noisy, and he did not hear or respond to his 
name being called.  Due to repercussion of this, he was sent 
o the drill instructor's hut where he was beaten and 
bloodied.  He alleged that he never reported this incident 
because he was afraid he would not be allowed to graduate.  
He stated that he was not seen by a medical doctor while in 
service or until years later.  

Criteria and Analysis

Because the veteran did not file a timely appeal as to the 
April 2001 denial of his claim for service connection for 
PTSD, that decision became final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2007).  
This means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

According to the amended version of 38 C.F.R. § 3.156(a) 
(2007), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The subsequently received evidence includes a June 2004 
statement from the veteran which relates inservice stressors 
not previously reported.  In addition, the veteran has 
submitted VA treatment records dated through 2006 which now 
include a diagnosis of PTSD.  A VA examiner opined that the 
veteran's PTSD was related to inservice combat stressors, as 
related by the veteran.  This evidence is new.  Furthermore, 
it is not cumulative or redundant of the evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim for service connection for PTSD is in order.  

An Acquired Psychiatric Disorder and a Skin Disorder

Background

In addition to the denial of service connection for PTSD as 
discussed above, the April 2001 rating decision also denied 
service connection for manic depressive disorder and for skin 
disorders, classified as rash, psoriasis, fungal infection, 
onychomycosis, and tinea pedis.  

The evidence considered at that time included the veteran's 
service treatment records which show that he was seen in 
April 1971 in an anxious state of mind because he was having 
"washed up feelings" and suspected that he might have been 
drugged.  By the time of his initial psychiatric evaluation, 
however, he was under good control, and he was much less 
anxious.  The problem was attributed to situational 
maladjustment, and it was felt that there was no need to 
proceed further.  At the time of separation, he was described 
as psychiatrically normal.  

The service treatment records are negative for complaints of, 
treatment for, or diagnoses of skin disorders.  At time of 
service discharge exam, his skin was normal.  

Post service VA treatment records reflect treatment as early 
as 1998 for psoriasis.  At that time, the veteran gave a 7 to 
8 year history of this condition.  Subsequently dated reports 
also confirmed this diagnosis.  Additionally, the veteran was 
seen in March 1999 for onychomycosis of the thumbnails.  This 
condition was later shown to involve the toenails as well as 
the fingernails.  Later that year in December 1999, the 
veteran also reported jungle rot, a problem which he had had 
since separation from service.  He was assessed with tinea 
pedis.  

As to psychiatric symptoms, the post service treatment 
records reflect that the veteran was seen for psychiatric 
care in April 2000 due to depression associated with his work 
situation and dire financial situation.  There were no 
complaints referencing his military service at this time.  
The veteran was diagnosed with a manic depressive disorder.  

The RO denied service connection for an acquired psychiatric 
disorder, manic depressive disorder, and for skin disorders, 
variously diagnosed, in April 2001 as none of these 
conditions were diagnosed during service or for many years 
thereafter.  

Evidence added to the record since the April 2001 RO denial 
includes private and VA treatment records which reflect that 
the veteran continues to be seen for psychiatric and skin 
complaints.  The veteran continues to be diagnosed by VA 
personnel with depressive disorder.  He also continues to be 
treated for various skin disorders, to include onychomycosis, 
ingrown nails, fungal infection, and psoriasis.  He continues 
to allege that skin problems originated during military 
service and have continued to the present day.  

Also added to the record is the transcript of a January 2008 
personal hearing where the veteran reiterated his contentions 
regarding the etiology of his psychiatric disorder and skin 
problems.  

Criteria and Analysis

Generally, when a claim is denied by the RO and becomes 
final, it may not be reopened unless new and material 
evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2002), and the new definition applies.  As already noted 
earlier in this decision and repeated here for clarity, under 
the amended version, "new" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus, supra.  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans, supra.  

An April 2001 rating decision denied service connection for 
an acquired psychiatric disorder classified as major 
depressive disorder, and for various skin disorders, to 
include as secondary to exposure to herbicides in service.  
It was noted at that time that chronic psychiatric or skin 
conditions were not noted during service or for many years 
thereafter, and that such were not now shown to be related to 
such service.  Moreover, as to the skin disorders, it was 
noted that the skin conditions presently diagnosed were not 
one of the conditions for presumptive service connection 
based on exposure to herbicides used in Vietnam and that 
there was no evidence of a relationship between the veteran's 
service and his present skin disorders.  The April 2001 
decision was the last prior final decision regarding these 
matters.  For evidence to be new and material in light of the 
prior findings, it would have to tend to show that the 
veteran's presently acquired psychiatric disorder, major 
depressive disorder, classified as stress, and current skin 
disorders, were related to his service, and as for the skin 
conditions, or to herbicide (Agent Orange) exposure.  The 
only evidence received since the April 2001 RO decision 
consists of private treatment records from 2001 which show 
treatment for depression and VA records which reflect 
continued treatment for various disorders, to include major 
depressive disorder.  The VA records also show continued 
treatment for skin problems, variously diagnosed as 
summarized above.  Also added was the January 2008 hearing 
transcript.  

None of these records relate any current psychiatric 
disorder, other than PTSD which has been separately 
addressed, or any skin conditions to the veteran's service 
(or skin disorders to herbicide exposure).  A chronic 
psychiatric disorder, depression, or chronic skin disorders, 
variously diagnosed, were not clinically shown until many 
years after service discharge.  The veteran's contentions as 
to etiology of these conditions remains unsupported by the 
medical evidence.  As no evidence received since the April 
2001 decision suggests a relationship between military 
service and his major depressive disorder or his variously 
diagnosed skin conditions, to include exposure to herbicides, 
the evidence received since 2001 does not, by itself, or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claims, does 
not raise a reasonable possibility of substantiating the 
claims, and is not new and material.  Consequently, the 
claims may not be reopened.

A Prostate Disorder, Disorder Manifested by Blood in the 
Stool, a Respiratory Disorder, and Peripheral Neuropathy of 
the Right and Left Upper and Lower Extremities.  

The veteran is seeking service connection for a prostate 
disorder, a genitourinary disorder manifested by blood in the 
stool, a respiratory disorder, and peripheral neuropathy of 
the upper and lower extremities.  His primary contention is 
that these disorders are due to exposure to herbicides (Agent 
Orange) in service.  

Background, Criteria, and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

As noted above, the veteran is seeking service connection for 
a prostate disorder, a disorder manifested by blood in the 
stool, a respiratory disorder, and peripheral neuropathy of 
the upper and lower extremities.  None of these conditions 
was noted while the veteran was in service.  Similarly the 
post service treatment records are negative for specific 
diagnoses as to these claims.  While the veteran was seen for 
hematuria in his urine and stools as early as the late 1990s 
(apparently due to kidney stones which were first diagnosed 
many years after service), no chronic prostate disorder or 
disorder manifested by blood in the stools was diagnosed at 
that time or thereafter.  Similarly, while the veteran was 
seen in 2002 for tingling in the feet and hands, peripheral 
neuropathy was not diagnosed at that time and is not 
currently diagnosed.  Moreover, he has not been diagnosed as 
having a chronic respiratory disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

In this case, the only evidence that the veteran has the 
claimed disabilities, consists of the veteran's statements 
and hearing testimony.  The record does not show, nor does 
the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as medical diagnosis or the etiology of 
medical disorders, and his opinion that he has chloracne is 
therefore entitled to no weight of probative value.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has the claimed 
disabilities of a prostate disorder, a genitourinary disorder 
manifested by blood in the stool, a respiratory disorder, or 
peripheral neuropathy of the upper and lower extremities, and 
in the absence of a showing of such, the preponderance of the 
evidence is against the claims.  Moreover, there is no basis 
for a grant of service connection for these disabilities on a 
presumptive basis under the provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e) based on exposure to Agent Orange.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply, and the 
claims must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

The appeal to reopen a claim seeking service connection for 
an acquired psychiatric disorder, previously classified as 
manic depressive disorder and now classified as stress, is 
denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted to this extent.

The appeal to reopen a claim seeking service connection for a 
skin disorder, previously classified as fungal infection, 
onychomycosis, and tinea pedis, and now classified as 
subcutaneous tarda, to include as secondary to exposure to 
herbicides in service, is denied.  

Entitlement to service connection for a prostate disorder, to 
include as secondary to exposure to herbicides in service, is 
denied.  

Entitlement to service connection for a disorder manifested 
by blood in the stool, to include as secondary to exposure to 
herbicides in service, is denied.  

Entitlement to service connection for a respiratory disorder, 
to include as secondary to exposure to herbicides in service, 
is denied.  

Entitlement to service connection for peripheral neuropathy 
of the right and left upper and lower extremities, to include 
as secondary to exposure to herbicides in service, is denied.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

The veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam.  
Claimed combat exposure includes his being involved in a 
chopper crash due to enemy fire near a Vietnamese landing 
zone.  During the assault, two Vietnamese people in the 
helicopter were killed by bullets and rocket mortar.  Their 
bodies were splattered all over the inside of the chopper and 
on the veteran.  On another occasion, while searching for 
downed pilots, the veteran and his unit undertook heavy fire.  
He witnessed several people perish including the pilot close 
to him.  He recalled how this experience caused him distress 
and remained active in his intrusive memories and dreams.  

Apart from obtaining service personnel records, it does not 
appear that the RO made efforts to verify the veteran's 
claimed combat stressors.  This is likely due to the fact 
that his contentions are too vague.  However, he should be 
provided with additional opportunity to give additional 
details which might allow for meaningful verification efforts 
of the alleged stressors.  As the claim is otherwise being 
remanded, the veteran should be asked to provide further 
information relating to the circumstances of these deaths, to 
include buddy statements or other lay evidence.

The Board notes that the veteran has a diagnosis of PTSD that 
was rendered by a VA social worker in 2006.  The record also 
includes earlier diagnosis of PTSD by staff psychiatrists.  
These reports note the claimed stressor history, albeit with 
some variances and discrepancies.  At this point in time, 
however, because none of the veteran's stressors have been 
verified, the veteran has not received a diagnosis relating 
PTSD to a verified stressor(s).  This matter should be 
clarified on remand by way of another examination to 
ascertain whether the veteran's PTSD is due to his military 
service, and in particular to a verified stressor.

As the claim is otherwise being remanded, the agency of 
original jurisdiction should take efforts to ensure that all 
duties to notify and assist are met.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with proper notice 
under the VCAA. See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  This notice should address the 
disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and request 
that they submit the outstanding evidence.  
He should be asked to supply dates for the 
reported stressors within 2 month periods 
so that a meaningful search for 
information might be made.

3.  If appropriate information is 
provided, the AMC/RO should request that 
Marine Corps Historical Center in 
Quantico, Virginia ascertain whether the 
veteran's Division and Transport Battalion 
Company came under attack while in 
Vietnam.  Also, if the RO determines that 
it has enough information to attempt to 
verify any other claimed stressor, to 
include the veteran's reports of 
casualties, appropriate development action 
should be taken.

4.  Following receipt of a response from 
appropriate JSRRC, Marine Corps Historical 
Center, or other entities, the AMC/RO 
should prepare a report detailing the 
nature of any combat action (to which a 
purported stressor is related) and/or 
other in- service stressor(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no combat action 
(referred to above) or alleged in-service 
stressor has been verified, then the RO 
should so state in its report and proceed 
with development.

5.  If, and only if, a stressor is 
verified, the veteran should be afforded a 
VA examination by a psychiatrist determine 
the nature and etiology of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should read the report 
listing any verified in-service stressors.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to a verified in service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  The 
rationale for all opinions expressed must 
also be provided.

6.  Then, the RO should readjudicate the 
veteran's claim for service connection for 
PTSD based on a de novo review of the 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


